J. S14044/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                   v.                     :
                                          :
GRANT A. BARBOUR,                         :          No. 2831 EDA 2019
                                          :
                        Appellant         :


       Appeal from the Judgment of Sentence Entered July 18, 2016,
           in the Court of Common Pleas of Philadelphia County
             Criminal Division at No. CP-51-CR-0000350-2015


BEFORE: BOWES, J., KING, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                      FILED JULY 22, 2020

      Grant A. Barbour appeals from the July 18, 2016 judgment of sentence

entered by the Court of Common Pleas of Philadelphia County after appellant

was convicted in a bench trial of attempted murder, aggravated assault,

simple assault, terroristic threats, recklessly endangering another person

(“REAP”), and possession of an instrument of crime (“PIC”).1 The trial court

sentenced appellant to an aggregate term of 18½ to 40 years’ imprisonment.

After careful review, we affirm.

      The trial court set forth the following factual history:

            On the evening of October 26, 2014[, appellant’s wife,
            Shneek Walker (“the victim”)] was at her mother’s
            home at 143 West Wyneva in the Germantown section
            of the city and county of Philadelphia. Appellant

1 18 Pa.C.S.A. §§ 901(a), 2702(a)(1), 2701(a), 2706(a), 2705, and 907(a),
respectively.
J. S14044/20


          arrived to pick up [the victim] at or about 9:30 pm.
          [The victim,] who had previously taken Oxycodone,
          drove while appellant sat in the passenger seat. [The
          victim] drove toward I-76 Eastbound when the two
          began arguing. After reaching the highway, and while
          arguing, appellant got out of the car.[Footnote 1]
          After about ten minutes [he] returned to the car and
          [the victim] drove again.

                [Footnote 1] [The victim] previously
                testified that she was driving at a speed
                of forty (40) miles per hour when
                appellant got out of the car.

          Once [the victim] reached a driving speed of
          approximately fifty-five miles per hour, appellant
          stated that he would kill himself and then said “we’re
          both going to die tonight.”        Quickly thereafter,
          appellant reached over and grabbed the steering
          wheel “and yank[ed] it toward the left.” The car
          struck the center-dividing wall and flipped over twice.
          EMS removed [the victim] from the car and
          transported her and appellant to the hospital.

          Appellant repeatedly apologized and told [the victim]
          to “just tell everybody that [she] lost control of the
          car.”

          State Trooper Michelle Naab, Badge #11186,
          responded to the scene of the accident at or about
          10:00 pm. Appellant was out of the car and walking.
          Appellant told Trooper Naab he had been asleep at the
          time of the crash. After the vehicle was towed,
          Troopers Naab and Revak went to HUP (University of
          Pennsylvania Hospital) to conduct interviews.
          Trooper Naab spoke with appellant first, as [the
          victim] was not in stable condition until several hours
          later. Trooper Naab took statements from [the victim]
          at 3:00 [a.m.] immediately following the accident on
          October 27, 2014, and again on October 29, 201[4].

          [The victim] was hospitalized from October 26, 2014
          until November 14, 2014. [The victim’s] injuries
          included a broken fibula, punctured spleen, crushed


                                   -2-
J. S14044/20


              ribs, fracture of her thoracic spine, and four plates and
              sixteen screws in her ankle.          [The victim] was
              transferred from trauma to the ICU where she
              underwent two surgeries.            [The victim] was
              discharged to rehab and required another surgery to
              remove the screws and plates from her ankle.

              Upon his release from the hospital on October 27,
              2014, the morning following the accident, appellant
              was placed under arrest. . . .

              ....

              While he was in custody awaiting trial, appellant made
              repeated phone calls to [the victim] while she was in
              the hospital and continued once she was discharged.
              Eight of the call recordings were played for trial,
              following proper authentication, without objection.

Trial court opinion, 10/10/19 at 1-3 (citations to the record, footnotes, and

extraneous capitalization omitted).

        Following a bench trial, the trial court convicted appellant of the

aforementioned crimes. On July 18, 2016, the trial court imposed sentence.

Appellant filed a timely motion to reconsider sentence, which the trial court

denied on July 26, 2016.

        Appellant filed a timely notice of appeal. On August 2, 2018, this court

dismissed appellant’s appeal for failure to file a brief. Commonwealth v.

Barbour, No. 2785 EDA 2016, per curiam order (Pa.Super. filed Aug. 2,

2018). On September 7, 2018, appellant filed a petition pursuant to the Post

Conviction Relief Act (“PCRA”),2 seeking reinstatement of his direct appeal




2   42 Pa.C.S.A. §§ 9541-9546.


                                        -3-
J. S14044/20

rights nunc pro tunc. The trial court reinstated appellant’s direct appellate

rights nunc pro tunc on October 23, 2018. This court quashed appellant’s

appeal sua sponte on July 12, 2019, for failing to file a timely notice of

appeal. Commonwealth v. Barbour, No. 3586 EDA 2018, per curiam order

(Pa.Super. filed July 12, 2019).

        Appellant filed a PCRA petition on August 30, 2019, in which he sought

reinstatement of his direct appeal rights nunc pro tunc.         The trial court

granted appellant’s petition on September 24, 2019, and appellant filed a

notice of appeal that same day. The trial court did not order appellant to file

a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b).      On October 10, 2019, the trial court filed an opinion

pursuant to Pa.R.A.P. 1925(a).

        Appellant raises the following issues for our review:3

              [I.]     Was the evidence insufficient to sustain the
                       verdict?

              [II.]    Did the lower court abuse its discretion in
                       allowing the Commonwealth to present
                       evidence of recorded prison phone calls, where
                       the evidence was not properly authenticated?

              [III.]   Did the lower court abuse its discretion in
                       allowing the Commonwealth to present a
                       transcript of recorded prison phone calls,
                       where the transcript was inaccurate?

              [IV.]    Did the lower court abuse its discretion in
                       allowing the Commonwealth to question the
                       [victim] about prior inconsistent statements

3   For ease of discussion, we have re-ordered appellant’s issues.


                                        -4-
J. S14044/20


                    made at a preliminary hearing where the
                    prosecutor failed to establish that the [victim]
                    recalled making the prior statement and that
                    the prior statement was correct?

            [V.]    Did the lower court err in allowing the
                    Commonwealth to introduce prior written
                    statement [sic] by [the victim] where [the
                    victim] and the interrogating officer failed to
                    establish the statements were taken in a
                    reliable, verbatim manner?

            [VI.]   Did the prosecutor commit misconduct in her
                    closing argument when she introduced
                    evidence of other bad acts, where that
                    evidence was irrelevant and highly prejudicial?

            [VII.] Did the prosecutor commit misconduct in her
                   closing argument when she stated that this
                   case evidenced the cycle of domestic violence,
                   where there was no testimony elicited
                   regarding such cycle?

            [VIII.] Was the verdict against the weight of the
                    evidence?

            [IX.]   Did the lower court abuse its discretion by
                    considering other bad acts of [appellant] that
                    were not criminally charged in determining the
                    sentence?

Appellant’s brief at 6-7.4


4 Preliminarily, we note that appellant failed to divide the argument section of
his brief into as many parts as there are questions to be answered pursuant
to Pa.R.A.P. 2119(a). We have the authority to dismiss appeals for failing to
comply with the Rules of Appellate Procedure and will do so in cases where
such a failure hinders our ability to conduct meaningful appellate review.
In re R.D., 44 A.3d 657, 674 (Pa.Super. 2012), appeal denied, 56 A.3d 398
(Pa. 2012), citing Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa.Super.
2007), appeal denied, 940 A.2d 362 (Pa. 2008); see also Pa.R.A.P. 2101
(requiring that briefs conform with all material aspects of the relevant Rules
of Appellate Procedure and granting appellate courts the power to quash or


                                     -5-
J. S14044/20

                                      I.

      We will first address appellant’s sufficiency of the evidence issue, as a

successful sufficiency of the evidence claim warrants a discharge of the

pertinent crimes.    Commonwealth v. Scott, 176 A.3d 283, 286 n.5

(Pa.Super. 2017), quoting Commonwealth v. Torrito, 67 A.3d 29, 33

(Pa.Super. 2013) (en banc), appeal denied, 80 A.3d 777 (Pa. 2013).5

      When reviewing the sufficiency of the evidence, we use the following

standard:

                  As a general matter, our standard of
                  review of sufficiency claims requires that
                  we evaluate the record in the light most
                  favorable to the verdict winner giving the
                  prosecution the benefit of all reasonable
                  inferences to be drawn from the evidence.
                  Evidence will be deemed sufficient to
                  support the verdict when it establishes
                  each material element of the crime
                  charged and the commission thereof by
                  the accused, beyond a reasonable doubt.
                  Nevertheless, the Commonwealth need

dismiss appeals in cases where defects in the brief are substantial). Here,
because our ability to conduct meaningful appellate review has not been
hindered despite appellant’s violation of Rule 2119(a), we will not dismiss his
appeal.

5 Both the Commonwealth and the trial court contend that appellant has
waived this issue on appeal because he did not raise the particular theory of
evidentiary insufficiency in his Rule 1925(b) statement that he now raises
before this court. (See Commonwealth’s brief at 22; trial court opinion,
10/10/19 at 14.) The trial court did not order appellant to file a Rule 1925(b)
statement on this particular appeal. As noted by the trial court, however,
“[a]ppellant filed identical [Rule] 1925(b) statements on April 2, 2018 and
December 28, 2018 for each of the previous appeals.” (Id. at 9 n.14.) We,
therefore, shall consider appellant’s sufficiency of the evidence claim on its
merits.


                                     -6-
J. S14044/20


                 not establish guilt to a mathematical
                 certainty.      Any doubt about the
                 defendant’s guilt is to be resolved by the
                 fact finder unless the evidence is so weak
                 and inconclusive that, as a matter of law,
                 no probability of fact can be drawn from
                 the combined circumstances.

                 The Commonwealth may sustain its
                 burden by means of wholly circumstantial
                 evidence. Accordingly, [t]he fact that the
                 evidence establishing a defendant’s
                 participation in a crime is circumstantial
                 does not preclude a conviction where the
                 evidence coupled with the reasonable
                 inferences drawn therefrom overcomes
                 the     presumption      of      innocence.
                 Significantly, we may not substitute our
                 judgment for that of the fact finder; thus,
                 so long as the evidence adduced,
                 accepted in the light most favorable to the
                 Commonwealth,         demonstrates      the
                 respective elements of a defendant’s
                 crimes beyond a reasonable doubt, the
                 appellant’s convictions will be upheld.

           Commonwealth v. Franklin, 69 A.3d 719, 722-23
           (Pa.Super. 2013) (internal quotations and citations
           omitted).   Importantly, “the [fact finder], which
           passes upon the weight and credibility of each
           witness’s testimony, is free to believe all, part, or
           none of the evidence.”         Commonwealth v.
           Ramtahal, [] 33 A.3d 602, 607 ([Pa.] 2011).

Commonwealth v. Sebolka, 205 A.3d 329, 336-337 (Pa.Super. 2019).

     In his argument, appellant contends that the Commonwealth presented

insufficient evidence because the evidence against him consisted of an

uncorroborated hearsay statement of “a single witness who recanted those

statements under oath at trial.” (Appellant’s brief at 17.) In support of his



                                    -7-
J. S14044/20

argument, appellant cites to cases from Montana, Alaska, Missouri, Florida,

and Utah. (See id. at 17-18 (citations omitted).)

      Appellant specifically argues that “Pennsylvania jurisprudence is lacking

on this issue[.]” (Appellant’s brief at 17.) Our case law belies this claim.

Indeed, in Commonwealth v. Brown, 52 A.3d 1139 (Pa. 2012), our supreme

court held as follows:

            [C]riminal convictions which rest only on prior
            inconsistent statements of witnesses who testify at
            trial do not constitute a deprivation of a defendant’s
            right to due process of law, as long as the prior
            inconsistent statements, taken as a whole, establish
            every element of the offense charged beyond a
            reasonable doubt, and the finder-of-fact could
            reasonably have relied upon them in arriving at its
            decision. Prior inconsistent statements, which meet
            the requirements for admissibility under Pennsylvania
            law,[Footnote 52] must, therefore, be considered by
            a reviewing court in the same manner as any other
            type of validly admitted evidence when determining if
            sufficient evidence exists to sustain a criminal
            conviction.

                  [Footnote 52] These requirements are
                  that the witness who gave the prior
                  inconsistent statement testify at trial and
                  be subject to cross-examination regarding
                  the statement, and, also, that the
                  witness’s previous inconsistent statement
                  was “given under oath subject to the
                  penalty of perjury at a trial, hearing, or
                  other proceeding, or in a deposition, or
                  (b) is a writing signed and adopted by the
                  declarant,     or   (c)  is   a  verbatim
                  contemporaneous recording of an oral
                  statement.” Pa.R.E. 803.1(1).
Id. at 1171.



                                     -8-
J. S14044/20

      We now turn to appellant’s specific claims pertaining to his convictions.

Appellant challenges his convictions of attempted murder and aggravated

assault, contending that the Commonwealth failed to establish beyond a

reasonable doubt that appellant possessed the requisite intent to kill.

(Appellant’s brief at 19-20.) Appellant further argues that the Commonwealth

failed to establish that he possessed the requisite intent to cause serious

bodily injury to warrant a conviction of aggravated assault. (Id. at 19.)

            “For a defendant to be found guilty of attempted
            murder, the Commonwealth must establish specific
            intent to kill.” Commonwealth v. Geathers, 847
A.2d 730, 734 (Pa.Super. 2004). Therefore, “[i]f a
            person takes a substantial step toward the
            commission of a killing, with the specific intent in mind
            to commit such an act, he may be convicted of
            attempted murder.” In re R.D., 44 A.3d 657, 678
            (Pa.Super. 2012).         “The Commonwealth may
            establish the mens rea required for first-degree
            murder, specific intent to kill, solely from
            circumstantial evidence.” Id.

Commonwealth v. Tucker, 143 A.3d 955, 964 (Pa.Super. 2016), appeal

denied, 165 A.3d 895 (Pa. 2017). This court has also held that in cases where

we determine that the Commonwealth has introduced sufficient evidence to

warrant a conviction of attempted murder, sufficient evidence has also been

introduced for the fact-finder to conclude that every element of aggravated

assault has been proven beyond a reasonable doubt.          Commonwealth v.

Dale, 836 A.2d 150, 154-155 (Pa.Super. 2003) (citations omitted).

      In the instant case, the Commonwealth established, through the victim’s

January 12, 2015 preliminary hearing testimony that appellant, while sitting


                                      -9-
J. S14044/20

in the passenger seat of a car driven by the victim at a speed of 55 miles per

hour on Interstate 76 said, “we’re going to die tonight.” (Notes of testimony,

5/20/16 at 29-30.) The evidence further established that five seconds after

saying, “we’re going to die tonight,” appellant grabbed the steering wheel,

causing the car to hit the dividing wall on Interstate 76 and flip over. (Id. at

30-31.)    As a result of the collision, the evidence reflects that the victim

suffered a fracture of her thoracic spine, multiple fractures to her right ankle,

and a lacerated spleen. (Id. at 68.)6

      We find that, when viewed in the light most favorable to the

Commonwealth, as verdict winner, the Commonwealth’s evidence establishes

beyond a reasonable doubt that appellant took a substantial step toward killing

the victim, with the intent to kill her, when he grabbed the steering wheel of

the car the victim was driving.     Tucker, 143 A.3d at 964.       Because the

Commonwealth established the elements of attempted murder beyond a

reasonable doubt, we find that the Commonwealth also proved the elements

of aggravated assault beyond a reasonable doubt.           Dale, 836 A.2d at

154-155.    Accordingly, appellant’s sufficiency of the evidence claims are

without merit.




6 Appellant concedes that the victim sustained serious bodily injury.
(Appellant’s brief at 19 n.3.)


                                     - 10 -
J. S14044/20

                                         II.

         Appellant’s next four issues challenge evidentiary decisions by the trial

court.     Appellate review of the admission of evidence by the trial court is

governed by the following standard of review:

                     In reviewing a trial court’s ruling on the
                     admissibility of evidence, our standard of
                     review is one of deference. It is firmly
                     established, “questions concerning the
                     admissibility of evidence lie within the
                     sound discretion of the trial court, and [a
                     reviewing court] will not reverse the
                     court’s decision on such a question absent
                     clear abuse of discretion.”

               Commonwealth v. Baker, 963 A.2d 495, 503-504
               (citations omitted). Additionally,

                     [i]t is not sufficient to persuade the
                     appellate court that it might have reached
                     a different conclusion[;] it is necessary to
                     show an actual abuse of the discretionary
                     power. An abuse of discretion will not be
                     found based on a mere error of judgment,
                     but rather exists where the court has
                     reached a conclusion [that] overrides or
                     misapplies the law, or where the
                     judgment      exercised      is   manifestly
                     unreasonable, or the result of partiality,
                     prejudice, bias or ill-will.

               Commonwealth v. Christine, [] 125 A.3d 394, 397
               ([Pa.] 2015) (citations omitted).

Commonwealth v. Sweitzer, 177 A.3d 253, 260-261 (Pa.Super. 2017).

         In his second issue, appellant alleges that the trial court “abused its

discretion in permitting into evidence recorded prison phone calls without

proper authentication.” (Appellant’s brief at 9.) The Commonwealth contends


                                       - 11 -
J. S14044/20

that appellant has waived this issue on appeal.    (Commonwealth’s brief at

9-10.)

           “The absence of a contemporaneous objection below
           constitutes a waiver of the claim on appeal.”
           Commonwealth v. Rodriguez, 174 A.3d 1130,
           1145 (Pa.Super. 2017) (citing Commonwealth v.
           Powell, [] 956 A.2d 406, 423 ([Pa.] 2008)). Our
           Supreme Court has stated:

                 [I]t is axiomatic that issues are preserved
                 when objections are made timely to the
                 error or offense. See Commonwealth v.
                 May, [] 887 A.2d 750, 761 ([Pa.] 2005)
                 (holding     that     an     “absence     of
                 contemporaneous objections renders” an
                 appellant’s     claim      waived);     and
                 Commonwealth v. Bruce, [] 916 A.2d
657, 671 ([Pa. Super.] 2007), appeal
                 denied, [] 932 A.2d 74 ([Pa.] 2007)
                 (holding that a “failure to offer a timely
                 and specific objection results in waiver of”
                 the claim). Therefore, we shall consider
                 any issue waived where Appellant failed to
                 assert a timely objection.

           Commonwealth v. Baumhammers, [] 960 A.2d 59,
           73 ([Pa.] 2008).

           Similarly, this Court has stated:

                 Our Pennsylvania Rules of Appellate
                 Procedure and our case law provide the
                 well-established     requirements       for
                 preserving a claim for appellate review. It
                 is axiomatic that “[i]ssues not raised in
                 the lower court are waived and cannot be
                 raised for the first time on appeal.”
                 Pa.R.A.P. 302(a).     “The absence of a
                 contemporaneous        objection     below
                 constitutes a waiver” of the claim on
                 appeal. Commonwealth v. Powell, []
                 956 A.2d 406, 423 ([Pa.] 2008); Tindall


                                   - 12 -
J. S14044/20


                  v. Friedman, 970 A.2d 1159, 1174
                  (Pa.Super. 2009) (“On appeal, we will not
                  consider assignments of error that were
                  not brought to the tribunal’s attention at
                  a time at which the error could have been
                  corrected or the alleged prejudice could
                  have     been     mitigated.”)    (citation
                  omitted)[].

            Rodriguez, 174 A.3d at 1144-45.

Commonwealth v. Smith, 213 A.3d 307, 309 (Pa.Super. 2019), appeal

denied, 223 A.3d 1286 (Pa. 2020).

      The certified record reflects that during its direct examination of the

victim, the Commonwealth played recordings of prison telephone calls

between appellant and the victim. (Notes of testimony, 5/20/16 at 35-38,

41-47.) At no point did appellant raise an objection as to the authentication

of the recordings. Therefore, we find that appellant has waived this issue on

appeal.

      Even if appellant had properly preserved this issue for appellate review,

he would, nonetheless, not be entitled to relief.       In order to properly

authenticate evidence, the Pennsylvania Rules of Evidence require a

proponent to “produce evidence sufficient to support a finding that the item is

what the proponent claims it is.”       Pa.R.E. 901(a).     Rule 901 permits

authentication by way of opinion about a voice.            Pa.R.E. 901(b)(5).

Specifically, Rule 901 states that the authentication requirement is satisfied

when the proponent presents “[a]n opinion identifying a person’s voice--

whether heard firsthand or through mechanical or electronic transmission or


                                    - 13 -
J. S14044/20

recording--based on hearing the voice at any time under circumstances that

connect it with the alleged speaker.” Id.

      Here, the Commonwealth authenticated the evidence in question

through the victim’s testimony.     The victim was a party to each of the

telephone calls, and as noted by the trial court, she identified both her voice

and appellant’s voice. (Notes of testimony, 5/20/16 at 36-38, 41-43, 45-47;

trial court opinion, 10/10/19 at 10-11.) Accordingly, the trial court did not

abuse its discretion when it admitted the recordings at issue.      Appellant’s

second issue, therefore, would have been without merit.

                                     III.

      In his third issue, appellant complains that the trial court erred when it

“accepted an inaccurate transcription of the purported calls.”     (Appellant’s

brief at 10.)   Preliminarily, we note that the record reflects that appellant

raised an objection to the use of the transcripts during the trial. (Notes of

testimony, 5/20/16 at 39-40.)      Specifically, appellant contended that the

transcripts being introduced by the Commonwealth were “incomplete” and

“poorly done.” (Id. at 40.) Upon appellant’s request, the trial court noted

the transcripts were not controlling. (Id. at 39-40.)

      Both the Commonwealth and the trial court state that the transcripts

were not admitted into evidence. (See Commonwealth’s brief at 11-12; trial

court opinion, 10/10/19 at 11.) The record belies this conclusion. Indeed,

the transcripts at issue were identified at the trial as Commonwealth’s



                                    - 14 -
J. S14044/20

Exhibits C-7, C-8, C-10, C-11, C-14, C-16, and C-17. (Notes of testimony,

5/20/16 at 37, 38, 41, 42, 44, 46, and 47.)           At the conclusion of its

case-in-chief, the Commonwealth requested that Exhibits C-1 through C-22

be admitted into evidence, and the trial court admitted the exhibits. (Id. at

85-86.) In determining whether the trial court’s admission of the transcripts

into evidence was in error, we find our supreme court’s decision in

Commonwealth v. Bango, 742 A.2d 1070 (Pa. 1999), to be instructive.

      In Bango, the defendant on was on trial for, inter alia, possession of

a controlled substance with intent to deliver. Id. at 1071.   As part of its

case-in-chief, the Commonwealth played 53 tape-recorded conversations to

the jury. Id. Before playing the recordings, the Commonwealth distributed

transcripts of the conversations that were prepared by a Pennsylvania State

Police trooper who testified as the tapes were being played. Id. After the

Commonwealth’s case-in-chief, the trial court admitted the transcripts into

evidence. Id. During deliberation, the trial court permitted the jury to review

the recordings and corresponding transcripts, with the following instruction:

            Again, and this is really important and I want to really
            stress this to you, in deliberations those transcripts
            are not the evidence. The evidence is the tapes and
            so that is what you should rely on and not the
            transcripts but I will send the transcripts out with you
            to help you identify what tape it is that you are looking
            for and listening to and guide you somewhat as to
            what you are hearing but again I can’t stress this
            strongly enough that the tapes themselves and what
            is on those tapes is the evidence that you should
            consider.



                                     - 15 -
J. S14044/20
Id. at 1072 (citation omitted).

      Our supreme court held that because the trial court “took meticulous

care” to ensure that the jury “understood that the transcripts were to be used

only as guideposts and not as verbatim translations,” the trial court did not

abuse its discretion. Id. at 1073. The court further concluded that the trial

court’s decision “was grounded in common sense and allowed the jury to

evaluate and weigh the evidence in an efficient and reliable manner.” Id.

      Our analysis, however, cannot end here. Indeed, appellant contends

that the trial court erred because “a defendant must also be afforded the

opportunity to cross-examine the individual who prepared the transcript.”

(Appellant’s brief at 10, citing Commonwealth v. Stetler, 431 A.2d 992, 998

(Pa. 1981).) In Stetler, our supreme court held that the trial court did not

err when it permitted a police officer to read transcripts to the jury that he

prepared of emergency phone calls to the police. Id. The court based its

reasoning on the fact that the defendant “was afforded full opportunity to

cross-examine the officer who prepared and read the transcripts.” Id. Unlike

the instant case, the defendant in Stetler did not dispute the completeness

or the accuracy of the transcript read to the jury. Id.

      Here, appellant was afforded no such opportunity on cross-examination,

as the person who prepared the transcripts at issue was not identified at trial,

and was therefore not subject to cross-examination by appellant. We find,

however, that any error on the part of the trial court was harmless.



                                     - 16 -
J. S14044/20


            Even where the trial court erroneously admitted
            evidence, this Court may still sustain the verdict if it
            finds the error harmless. See Commonwealth v.
            McClure, 144 A.3d 970, 975 (Pa.Super. 2016). An
            error is harmless only if it could not have contributed
            to the verdict. See id., at 975-976. This Court will
            find harmless error where the error did not prejudice
            the appellant, or the prejudice was de minimis. See
            Commonwealth v. Brown, [] 185 A.3d 316, 330
            ([Pa.] 2018). Similarly, where “the properly admitted
            and uncontradicted evidence of guilt was so
            overwhelming and the prejudicial effect of the error
            was so insignificant by comparison that the error could
            not have contributed to the verdict,” we will deem the
            error harmless. Id. (citation omitted).

Commonwealth v. Akhmedov, 216 A.3d 307, 320 (Pa.Super. 2019)

(en banc), appeal denied, 224 A.3d 364 (Pa. 2020). This court may find

harmless error sua sponte, regardless of whether the parties raised the

argument. Commonwealth v. Melvin, 103 A.3d 1, 20 (Pa.Super. 2014),

citing Commonwealth v. Allshouse, 36 A.3d 163, 182 n.21 (Pa. 2012),

cert. denied sub nom. Allshouse v. Pennsylvania, 569 U.S. 972 (2013).

      Here, the record reflects that the trial court’s error did not prejudice

appellant. Indeed, we find that the trial court in the instant case employed

the same standard in its role as the fact-finder, as the jury was instructed by

the Bango trial court. See Bango, 742 A.2d at 1072. Specifically, the trial

court stated on the record that the transcripts were not controlling and that

“the exhibit is the tape because that has the voices[,]” and that the transcripts

were only being used as an aid.      (Notes of testimony, 5/20/16 at 39-41.)

Accordingly, we find that any error on the part of the trial court in admitting



                                     - 17 -
J. S14044/20

the transcripts into evidence was harmless and appellant’s third issue is

without merit.

                                    IV. & V.

      In his fourth and fifth issues, appellant avers that the trial court erred

when it permitted the Commonwealth to impeach the victim with her prior

inconsistent statements from her preliminary hearing testimony and her

written statements to the police after the victim, when testifying for the

Commonwealth, stated that appellant “wasn’t trying to harm anyone or

anything” when he grabbed the steering wheel. (Appellant’s brief at 11-12;

notes of testimony, 5/20/16 at 14.) Appellant waives both of these issues on

appeal, as he failed to preserve them for appellate review.

      The    record   reflects   that    appellant    initially   objected   to   the

Commonwealth’s use of the victim’s prior statements to the police before

immediately withdrawing his objection.           (Notes of testimony, 5/20/16 at

18-19.) The record further reflects that appellant did not raise any objection

pertaining to the victim’s preliminary hearing testimony. As noted by the trial

court, “significant portions of [the victim’s] prior written statements and

preliminary hearing testimony were read into the record.” (Trial court opinion,

10/10/19 at 12, citing notes of testimony, 5/20/16 at 19-33 (footnote

omitted).)

      Even if appellant had properly preserved these issues for appellate

review, he would, nonetheless, not be entitled to relief. On appeal, appellant



                                        - 18 -
J. S14044/20

contends that the victim’s prior statements and testimony were admitted into

evidence in violation of Pennsylvania Rule of Evidence 613 and that the

statements were not sufficiently reliable. (Appellant’s brief at 12-13.)

      Rule 613 governs the use of prior inconsistent statements for the

purposes of impeaching a witness and provides, in relevant part:

            (a)   Witness’s Prior Inconsistent Statement to
                  Impeach.       A witness may be examined
                  concerning a prior inconsistent statement made
                  by the witness to impeach the witness’s
                  credibility. The statement need not be shown
                  or its contents disclosed to the witness at that
                  time, but on request, the statement or contents
                  must be shown or disclosed to an adverse
                  party’s attorney.

            (b)   Extrinsic Evidence of a Witness’s Prior
                  Inconsistent Statement. Unless the interests
                  of justice otherwise require, extrinsic evidence
                  of a witness’s prior inconsistent statement is
                  admissible only if, during the examination of the
                  witness,

                  (1)   the statement, if written, is shown
                        to, or if not written, its contents are
                        disclosed to, the witness;

                  (2)   the witness is given an opportunity
                        to explain or deny the making of the
                        statement; and

                  (3)   an adverse party is given an
                        opportunity to question the witness.

Pa.R.E. 613(a)-(b).

      The use of prior inconsistent statements for the purpose of impeaching

a witness, however, is not without limitation. In order for a statement to have



                                     - 19 -
J. S14044/20

been adopted by a witness, the statement must be either given under oath at

a formal legal proceeding, put in a writing signed and adopted by the witness,

or the statement may be a contemporaneous verbatim recording of a witness’s

statements. Brown, 52 A.3d at 1154 n.15, citing Commonwealth v. Lively,

610 A.2d 7, 10 (Pa. 1992).

      Here, the statements in question were either put in a writing, signed,

and adopted by the victim, or were given under oath at a formal legal

proceeding. Indeed, the record reflects that the statements the victim gave

to the police were in her own handwriting and signed by the victim. (Notes of

testimony, 5/20/16 at 17-33.)         The record further reflects that the

Commonwealth showed each of the statements to the witness, the witness

had an opportunity to explain or deny the making of the statement when the

Commonwealth asked the victim whether the statements contained her

handwriting and signature, and appellant was given an opportunity to

cross-examine the victim. (Id.) Accordingly, appellant’s Rule 613 claim is

without merit.

      Appellant next contends that the victim’s three written statements given

to the police were unreliable. (Appellant’s brief at 12.) Specifically, appellant

argues that “[s]tatements made by injured persons in a hospital setting must

be considered ‘extremely suspect.’”     (Id. at 13, citing Commonwealth v.

Perry, 379 A.2d 545 (Pa. 1977); Commonwealth v. Grimes, 648 A.2d 538




                                     - 20 -
J. S14044/20

(Pa.Super. 1994).) Both Perry and Grimes are readily distinguishable from

the instant case.

      In Perry, our supreme court noted that “[t]he legislature has recognized

in [a civil context] that statements made by injured persons in a hospital

setting raise very serious questions as to whether such statements should be

recognized as valid by the law.” Perry, 379 A.2d at 547. The Perry court,

however, was not reviewing the voluntariness of a witness’s statements;

rather, the statement at issue was a confession made by a criminal

defendant in the course of a police investigation. Id. at 546-547 (emphasis

added). The court determined that the defendant, who was on a catheter

during the interview with the detective, complained of pain, and had pain

medication withheld during the interview, did not render a voluntary

confession. Id. at 547-548.

      In Grimes, this court addressed the reliability of prior inconsistent

statements given by a lay witness. The witness gave a written statement

implicating the defendant to the police while he was under the influence of

cocaine and alcohol. Grimes, 648 A.2d at 543. At trial, the witness recanted

his previous statement and the Commonwealth sought to confront the witness

with his previous inconsistent statement. Id. The trial court admitted the

witness’s statement as substantive evidence. Id. On appeal, the defendant

averred that the trial court erred when it admitted the witness’s statement as

substantive evidence because the Commonwealth did not sufficiently validate



                                    - 21 -
J. S14044/20

the reliability of the statement. Id. at 544. This court noted the when the

witness in Grimes was first observed by the police, he had consumed so much

cocaine and alcohol that he was unconscious and lying in his own vomit. Id.

The court held that the admission of the witness’s statement “flies in the face

of the reliability requirement announced in Lively, supra, . . . and will not be

tolerated.” Grimes, 648 A.2d at 544.

      In the instant case, appellant contends that the victim was under the

influence of pain medication at the time she made her statements to the

police; therefore, the trial court erred when it admitted her previous

inconsistent statements as substantive evidence. (Appellant’s brief at 14.)

The record reflects that the victim gave statements to the police on

October 27, 2014, October 29, 2014, and November 7, 2014.             (Notes of

testimony, 5/20/16 at 20, 21, 24.) The record further reflects that the victim

testified at the January 12, 2015 preliminary hearing.        As noted by the

Commonwealth, the victim’s three statements to the police, as well as her

testimony at the preliminary hearing, were consistent. (See Commonwealth’s

brief at 15-16; notes of testimony, 5/20/16 at 19-33.)

      In his brief, appellant cites two instances in the victim’s trial testimony

in which she indicates that on the night of the crash, she had taken pain

medication and had received more pain medication at the hospital.

(Appellant’s brief at 14, citing notes of testimony, 5/20/16 at 17, 57-58.)

Appellant does not specifically allege that the victim was under the influence



                                     - 22 -
J. S14044/20

of pain medication when she gave all three statements to the police and when

she testified at the preliminary hearing. Rather, appellant speculates that due

to the victim’s injuries, the fact that she underwent multiple surgeries, and

due to her “physical condition and heavy dose of medication, her prior

statements must be excluded as suspect, particularly when she herself

disavows them on the stand.”           (Appellant’s brief at 14, citing notes of

testimony, 5/20/16 at 14.)

      We find that the use of pain medication by the victim in this case does

not rise to the level of impairment exhibited by the witness in Grimes.

Indeed, the record reflects that the victim hand-wrote and signed all three of

her statements to the police in the instant case. (Notes of testimony, 5/20/16

at 18-24.) The victim’s testimony during the preliminary hearing, which took

place months after the crash, was consistent with her statements to the police.

Therefore, the trial court did not err when it admitted the victim’s prior

inconsistent statements as substantive evidence, and appellant would not be

entitled to relief.

                                  VI. & VII.

      In his sixth and seventh issues, appellant alleges two instances of

prosecutorial misconduct during the Commonwealth’s closing argument.

Specifically,   appellant   contends    that    the   Commonwealth   committed

prosecutorial misconduct when its counsel introduced un-redacted exhibits of

prior bad acts allegedly committed by appellant and by stating during its



                                       - 23 -
J. S14044/20

closing argument that appellant’s alleged conduct in this case “matched the

cycle of domestic violence.” (Appellant’s brief at 14.)

        We must first determine whether appellant has properly preserved this

issue for appellate review.     Our supreme court has held that in order to

preserve a claim of prosecutorial misconduct for appellate review, a defendant

must     raise   a   contemporaneous         objection   before   the   trial   court.

Commonwealth v. Powell, 956 A.2d 406, 423 (Pa. 2008) (citations

omitted), cert. denied sub nom. Powell v. Pennsylvania, 556 U.S. 1131

(2009); Commonwealth v. Ali, 10 A.3d 282, 293 (Pa. 2010) (citations

omitted).

        We   begin   with   appellant’s     contention   that   the   Commonwealth

committed prosecutorial misconduct when it “provided to the trial court[

]exhibits in the form of the victim’s statements to the police that contained

multiple references to prior assaults and threats allegedly committed against

[the victim] by [a]ppellant.” (Appellant’s brief at 15, citing Exhibits C-1 and

C-2.)    The record reflects that counsel did not raise an objection to the

admission of either exhibit. Accordingly, appellant’s claim is waived on appeal.

Powell, 956 A.2d at 423.7


7  We note that it is unclear as to whether appellant is raising a claim of
prosecutorial misconduct or a violation of the notice requirement pursuant to
Pa.R.E. 404(b)(3) (requiring the Commonwealth to provide notice to
defendant of intent to introduce evidence of defendant’s prior bad acts at
trial). (See appellant’s brief at 14-15; Commonwealth’s brief at 17; trial court
opinion, 10/10/19 at 12-13.) Because appellant framed his issue in his
statement of questions presented as one of prosecutorial misconduct, we shall


                                          - 24 -
J. S14044/20

      Next, appellant claims that the Commonwealth committed prosecutorial

misconduct when its counsel referred to a cycle of domestic violence during

its closing argument. (Appellant’s brief at 16.) Appellant baldly claims that

the Commonwealth’s remarks “caused the trial court to become biased and

hostile towards [a]ppellant, rendering it impossible to render a fair and

dispassionate verdict[,]” thereby entitling appellant to a new trial. (Id.)

      Here, the record reflects that appellant failed to object to the

Commonwealth’s reference to the “cycle of domestic violence” during the

Commonwealth’s closing argument.         Accordingly, appellant’s prosecutorial

misconduct claim is waived on appeal. Powell, 956 A.2d at 423.

      Even if appellant had preserved both prosecutorial misconduct claims

for appellate review, his claims would be without merit. Our supreme court

has held that in a bench trial, in order for a defendant to be entitled to relief

on a prosecutorial misconduct claim, the defendant must, “demonstrate[] by

the record that the verdict was indeed the product of” the prosecutor’s

prejudicial remarks and comments. Commonwealth v. Harvey, 526 A.2d

330, 333 (Pa. 1987).

      Based on our review of the record, we find that the trial court’s verdict

was not the result of any prejudicial remarks or commentary on the part of




analyze his issue under the standard of review for prosecutorial misconduct.
We further note that appellant would not have been entitled to relief under
Pa.R.E. 404(b)(3) because he failed to raise a contemporaneous objection at
trial. See Smith, 213 A.3d at 309.


                                     - 25 -
J. S14044/20

the Commonwealth. Indeed, the trial court noted that it based its verdict on

“testimony evidence and documentary evidence.”           (Notes of testimony,

5/20/16 at 98.)       Accordingly, appellant did not meet his burden for

establishing prosecutorial misconduct; therefore, his prosecutorial misconduct

claims are without merit.

                                     VIII.

      In his eighth issue, appellant avers that the verdict was against the

weight   of   the   evidence.    Specifically,   appellant   alleges   that   “the

Commonwealth was unable to produce any credible evidence that [a]ppellant

acted intentionally to cause harm.     Indeed, the trial court’s verdict relied

entirely on unreliable hearsay and is therefore so weak as to ‘shock the

conscience.’” (Appellant’s brief at 21.) Appellant’s weight of the evidence

claim is waived on appeal.

      “[A] weight of the evidence claim must be preserved either in a

post-sentence motion, by a written motion before sentencing, or orally prior

to sentencing. Failure to properly preserve the claim will result in waiver,

even if the trial court addresses the issue in its opinion.” Commonwealth v.

Lofton, 57 A.3d 1270, 1273 (Pa.Super. 2012), appeal denied, 69 A.3d 601

(Pa. 2013) (citation omitted); Pa.R.Crim.P. 607(A). Here, appellant failed to

raise a weight of the evidence claim in a written motion before sentencing,

nor did he orally raise the issue prior to sentencing. Appellant also failed to




                                     - 26 -
J. S14044/20

include a weight claim in his motion to reconsider sentence.              Accordingly,

appellant waives his weight of the evidence claim on appeal.

      Even if appellant had preserved his weight claim for appellate review,

he would not be entitled to relief.

              The weight of the evidence is exclusively for the finder
              of fact, which is free to believe all, part, or none of the
              evidence, and to assess the credibility of the
              witnesses. Commonwealth v. Johnson, [] 668 A.2d
              97, 101 ([Pa.] 1995). . . . An appellate court cannot
              substitute its judgment for that of the [finder of fact]
              on issues of credibility.          Commonwealth v.
              DeJesus, [] 860 A.2d 102, 107 ([Pa.] 2004).

Commonwealth v. Palo, 24 A.3d 1050, 1055 (Pa.Super. 2011), appeal

denied, 34 A.3d 828 (Pa. 2011).

      Here, appellant extends an invitation for us to reassess the fact-finder’s

credibility determinations in his favor. (See appellant’s brief at 21.) This is

an invitation that we must decline.            Because we cannot substitute the

fact-finder’s judgment on witness credibility with our own, we conclude that

appellant’s weight claim is without merit.

                                         IX.

      In his final issue, appellant raises a challenge to the sentence imposed

by the trial court.      Specifically, appellant contends that the trial court

“improperly     considered     unindicted      criminal   activity   in   determining

[a]ppellant’s sentence.” (Appellant’s brief at 21.) Here, appellant specifically

raises a challenge to the discretionary aspects of his sentence.                  See

Commonwealth v. Rhodes, 990 A.2d 732, 744 (Pa.Super. 2009), appeal


                                        - 27 -
J. S14044/20

denied, 14 A.3d 827 (Pa. 2010) (determining that allegations of trial court

considering matters not of record when imposing sentence raises discretionary

aspects of sentence challenge).

            Challenges to the discretionary aspects of sentence
            are not appealable as of right. Commonwealth v.
            Leatherby, 116 A.3d 73, 83 (Pa.Super. 2015).
            Rather, an appellant challenging the sentencing
            court’s discretion must invoke this Court’s jurisdiction
            by (1) filing a timely notice of appeal; (2) properly
            preserving the issue at sentencing or in a motion to
            reconsider and modify the sentence; (3) complying
            with Pa.R.A.P. 2119(f), which requires a separate
            section of the brief setting forth “a concise statement
            of the reasons relied upon for allowance of appeal with
            respect to the discretionary aspects of a sentence[;]”
            and (4) presenting a substantial question that the
            sentence appealed from is not appropriate under the
            Sentencing Code. Id. (citation omitted).

            “Objections to the discretionary aspects of a sentence
            are generally waived if they are not raised at the
            sentencing hearing or in a motion to modify the
            sentence imposed.” Commonwealth v. Griffin, 65
            A.3d 932, 935 (Pa.Super. 2013) (citation omitted).
            See also Commonwealth v. Cartrette, 83 A.3d
            1030, 1042-1043 (Pa.Super. 2013) (en banc)
            (concluding substantial question waived for failing to
            raise it at sentencing or in post-sentence motion);
            Commonwealth v. Tejada, 107 A.3d 788, 799
            (Pa.Super. 2015) (observing the trial court must be
            given the opportunity to reconsider its sentence either
            at sentencing or in a post-sentence motion).

Commonwealth v. Padilla-Vargas, 204 A.3d 971, 975-976 (Pa.Super.

2019).

      Here, appellant filed a timely notice of appeal and filed a motion for

reconsideration of sentence in which he alleged that the trial court imposed a



                                     - 28 -
J. S14044/20

sentence outside of the guidelines for his conviction of attempted murder.

(See appellant’s motion for reconsideration of sentence, 7/22/16 at

unnumbered pages 1-2, ¶¶ 4-5.) The record reflects that appellant did not

raise an oral objection at his sentencing hearing.        On appeal, however,

appellant contends that the trial court improperly considered facts not of

record when imposing sentence. Accordingly, appellant has not preserved his

discretionary aspects of sentence challenge, and we do not have jurisdiction

to decide this issue on its merits.8 Padilla-Vargas, 204 A.3d at 975-976;

see also Commonwealth v. Mann, 820 A.2d 788, 794 (Pa.Super. 2003),

appeal denied, 831 A.2d 599 (Pa. 2003) (holding that failure to preserve a

specific discretionary aspect of sentencing issue will result in waiver).

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/22/2020




8 In its Rule 1925 opinion, the trial court states the sentencing issues raised
related to the length of the sentence and the application of the deadly weapon
enhancement. (Trial court opinion, 10/10/19 at 16-18.)


                                     - 29 -